Article 78 proceeding brought by respondent *1047to compel appellant to refund certain taxes which were predicated upon allegedly excessive assessments originally made by the City of Beacon and then used by appellant, as provided by article 71 of the Education Law. In certiorari proceedings previously brought by respondent against the City of Beacon, with notice to appellant pursuant to section 291 of the Tax Law, a final order was entered on stipulation, directing that the assessment rolls he reduced and a refund paid, as therein specified. Appellant did not appear or seek to intervene in those proceedings and refused to make any reduction of its assessments or any tax refunds. In this proceeding, personal service of the petition and notice of motion was made upon appellant. It appeared specially, pursuant to section 237-a of the Civil Practice Act, and moved (1) to set aside the notice of motion and dismiss the petition herein, and (2) to set aside the alleged service of process upon it in the previous certiorari proceedings, upon the ground that, since it was not a party and had not appeared in the certiorari proceedings, the court had no jurisdiction of its person in either the previous proceedings or in the present proceeding. The Special Term denied the motion, granted the petition, and directed appellant to refund taxes as therein demanded. Order unanimously affirmed, with $10 costs and disbursements. No opinion. Present — Nolan, P. J., Wenzel, MacCrate, Schmidt and Beldoek, JJ.